Citation Nr: 1411663	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  09-49 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a disability manifested by syncope, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 






INTRODUCTION

The Veteran had active military service from September 1978 to November 1978.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In June 2012, the Board remanded this case for additional development.  The case has now been returned to the Board for further appellate action.  

The Board has reviewed the physical claims file and the Virtual VA electronic claims file. 

FINDING OF FACT

A disability manifested by syncope is not etiologically related to the Veteran's active service and is not proximately due to, or the result of, a service-connected disability. 

CONCLUSION OF LAW

A disability manifested by syncope was not incurred in or aggravated in active service and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim. VA must notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2002); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement applies equally to the rating and effective date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In the current appeal, the Board finds that the Veteran has been afforded adequate notice in response to his claim.  The record shows that the Veteran was mailed letters in February 2009 and June 2012 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  Both letters also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of his claim.

Although the Veteran was not provided adequate notice until after the initial adjudication of the claim, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this regard, the Board notes that, following the provision of the required notice and the completion of all indicated development, the claim was readjudicated, and a supplemental statement of the case was issued in December 2012.  There is no indication or reason to believe that the ultimate decision on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).

The Board also finds that the Veteran has been provided adequate assistance in response to his claim.  The Board notes that the Veteran's complete service treatment records (STRs) have been determined to be unavailable.  In this regard, a review of the record shows that appropriate attempts to obtain the Veteran's missing STRs were made, and, in an April 2009 memorandum to the file, a formal finding of unavailability was made.  The Veteran was made aware of the unavailability of his complete STRs by personal contact in April 2009.  Additionally, while some VA Medical Center treatment notes are of record, the Veteran has reported that he has been receiving mental health treatment at the St. Louis VA Medical Center since his separation from active service.  Attempts to obtain the identified records were made, and, in a February 2012 memorandum to the file, a formal finding of unavailability was issued.  The Veteran was notified that the identified records had been deemed unavailable in a February 2012 letter.  Identified private treatment notes have been obtained.  Therefore, while not all identified records have been obtained, the Board finds that the development conducted in this case was adequate and that there is no bar to proceeding with a final decision at this time.  

Additionally, the Board acknowledges that the Veteran was not afforded a VA examination, nor was a VA medical opinion obtained in response to the Veteran's claim.  VA is obliged to provide a VA examination or obtain a medical opinion when: (1) there is competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability), (2) there is evidence establishing that the Veteran suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period, (3) the evidence indicates that the current disability or symptoms may be associated with service or with another service-connected disability, and (4) there is not sufficient medical evidence to make a decision.  38 C.F.R. § 3.159(c)(4) (2013); Charles v. Principi, 16 Vet. App. 370 (2002).

No competent evidence reflects that the Veteran has syncope, or a diagnosed disability resulting in such, that is related to his active duty or a service-connected disability. Thus, the medical evidence currently of record is sufficient to decide the claim and that no VA examination or medical opinion is warranted. 

Neither the Veteran nor his representative has identified any outstanding evidence, which could be obtained to substantiate the claims.  The Board is also unaware of any outstanding evidence.  The Board will address the merits of the claim.  
Legal Criteria
  
Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  In order to establish entitlement to service connection, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease of injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439 (1995).

With an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA will resolve reasonable doubt in favor of the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis

The Veteran asserts that he has syncope that is related to his active service.  Specifically, he reports that he was hospitalized while in active service for a period of approximately three weeks for syncope symptoms.  He also reports that he has continued to experience such symptoms since his separation from active service.  In the alternative, he asserts that he has syncope that is related to his schizoid personality disorder.  

A review of the STRs that are of record shows that the Veteran was seen in the emergency room for hallucinations in September 1978.  The hallucinations were noted to have been occurring for the four days prior to admission, and, ultimately, the Veteran experienced a syncopal episode resulting in a five minute loss of consciousness.  Following the syncopal episode, the Veteran was taken to the emergency room for treatment.  The Veteran was hospitalized for a period of nearly one month.  There is no indication from the discharge narrative summary that the Veteran experienced additional syncopal episodes following his admittance to the hospital.  Further, the Veteran was not diagnosed with a disability productive of symptoms of syncope during his hospitalization.  Essentially, there is no indication from the available STRs that the Veteran experienced more than one syncopal episode in service or that his syncope did not fully resolve prior to his separation from active service.  

Review of the post-service medical records shows that the Veteran was seen by a private treatment provider in March 2002 for complaints of dizziness resulting from a mixing of medications.  There was no definitive diagnosis of a disability made at that time.  Further review of the post-service medical records is silent for complaints of or treatment for syncope.  Regardless, the Board notes that syncope in and of itself is not a disability that is subject to service connection.  Rather, it is often a symptom of an underlying disability.  In the present case, there is no record of a diagnosis of an underlying disability, to which the Veteran's reported symptoms of syncope could be related, that would be subject to service connection.     

With respect to secondary service connection, the Board notes that a claim for secondary service connection requires an established service-connected disability.  In this case, the Veteran is not currently service-connected for any disability, let alone the schizoid personality disorder that he alleges causes his syncope.  Therefore, the Board finds no legal or factual merit to the claim of entitlement to secondary service connection for a disability manifested by syncope.  

In sum, the Veteran experienced one syncopal episode during active service that appears to have fully resolved prior to his separation from such service.  Further, the Veteran was not diagnosed with a disability resulting in syncope during active service.  There is no indication from the record that the Veteran has been currently diagnosed with a disability to which his reported symptoms of syncope could be related.  The Veteran is not service-connected for any disability, let alone one that could cause or chronically worsen symptoms of syncope.  Accordingly, the Board finds that the preponderance of the evidence is against the claim on appeal, and entitlement to service connection for a disability manifested by syncope on direct and secondary bases is not warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for a disability manifested by syncope, to include as secondary to a service-connected disability, is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


